251 F.2d 311
UNITED STATES of Americav.Nicholas SERRIAN, Appellant.
No. 12321.
United States Court of Appeals Third Circuit.
Argued January 7, 1958.
Decided January 21, 1958.

Joseph Tomaselli, Camden, N. J. (Malandra & Tomaselli, Camden, N. J., on the brief), for appellant.
Charles H. Nugent, Asst. U. S. Atty., Camden, N. J. (Chester A. Weidenburner, U. S. Atty., Newark, N. J., John H. Mohrfeld, III, Asst. U. S. Atty., Camden, N. J., Aaron D. Hockstein, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by the defendant from his conviction in the District Court for the District of New Jersey upon two counts of an indictment. The first count charged a conspiracy with others to engage in the business of a distiller without having given bond as required by law with intent to defraud the United States of tax, to possess and set up a still without registering the same and to make and ferment mash fit for distillation and the production of alcohol on premises other than a distillery. The second count charged the defendant and others with the substantive offense of having engaged in and carried on the business of a distiller without having given bond as required by law with intent to defraud the United States of tax.


2
Upon this appeal the defendant asserts that the evidence did not support his conviction, that there were errors in the charge of the trial judge and that the attorney for the Government made prejudicial remarks which require reversal of the judgment. We have examined all of these contentions but find them to be so wholly without merit as to require no detailed discussion. Our consideration of the record fully satisfies us that the defendant was fairly tried and convicted upon adequate evidence.


3
The judgment of the district court will be affirmed.